FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D18-1221
                 _____________________________

STEPHEN MIRON,

    Appellant,

    v.

AMY RICHARDSON,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Duval County.
Jack Schemer, Judge.

                          July 16, 2019


BILBREY, J.

     In this post dissolution of marriage case, Appellant
challenges the final order requiring him to contribute $14,048.75
towards Appellee’s attorney’s fees and costs pursuant to section
61.16, Florida Statutes (2017).        He raises several issues
concerning the award, but we find only one was preserved for
review by Appellant as it was raised in his motion seeking
rehearing following the trial court’s order. See Owens v. Owens,
973 So. 2d 1169, 1169 (Fla. 1st DCA 2007) (holding that a claim
that a “final judgment lacks sufficient findings of fact” must be
brought to the attention of a trial court by proper motion for the
claim to be preserved for appellate review). We find that the trial
court abused its discretion in making the award without making
factual findings on Appellee’s need and Appellant’s ability to pay.
See Mahoney v. Mahoney, 251 So. 3d 977 (Fla. 1st DCA 2018)
(applying an abuse of discretion standard in reviewing awards of
attorney’s fees under section 61.16). We therefore reverse and
remand for further proceedings.

     In the final order, the trial court made an express finding
that Appellant’s “financial condition is superior to the financial
condition of” Appellee. However, there is no language in the final
order showing that the court first found Appellee’s need for
financial assistance to retain counsel and Appellant’s ability to
provide the needed payment. The record contains a previous
omnibus order on several motions, including the partial grant of
Appellee’s amended motion for attorney’s fees. That order,
effective June 23, 2015, instructed Appellee to file delineated
evidence of attorney time and contemplated further action to
resolve the issue of attorney’s fees. * Like the final order on
appeal, that earlier order contained no express finding of fact
that Appellee had need for financial contribution towards her
attorney’s fees or that Appellant had the ability to pay.

     While the court “may also consider any other factor
necessary to provide justice and ensure equity,” the primary
consideration of the trial court in deciding whether to award
attorney’s fees and costs under section 61.16 is “the relative
financial resources of the parties.” Mahoney, 251 So. 3d at 980
(citations omitted). In “considering the financial resources of
both parties,” as required by section 61.16, “it is not enough to
simply show that the adverse party’s ability to pay the fees is
greater than the party seeking relief or that an award is based on
the relative financial strain of paying attorney’s fees.” Bauchman
v. Bauchman, 253 So. 3d 1143, 1148 (Fla. 4th DCA 2018) (quoting
Carlson v. Carlson, 719 So. 2d 936, 936 (Fla. 4th DCA 1998)).

    The final order awarding the former wife’s attorney’s fees is
reversed and remanded to allow the trial court to make the

    * The June 23, 2015, order was therefore nonfinal and not
subject to appeal on its own. See Threadgill v. Nishimura, 222
So. 3d 633 (Fla. 2d DCA 2017); Scullin v. City of Pensacola, 667
So. 2d 215 (Fla. 1st DCA 1995). That order is within our scope of
review in considering this appeal. See Fla. R. App. P. 9.110(h).

                                2
required factual findings. See Abott v. Abbott, 187 So. 3d 326, 329
(Fla. 1st DCA 2016); Winder v. Winder, 152 So. 3d 836, 842 (Fla.
1st DCA 2014); Mishoe v. Mishoe, 591 So. 2d 1100, 1101 (Fla. 1st
DCA 1992). Because Appellant’s other issues were not preserved
for review, the trial court’s findings of the reasonable number of
attorney hours, the uncontested reasonable hourly rate, the
reasonable total for Appellee’s attorney’s fees, and the amount for
costs are affirmed and may be re-entered in the event the trial
court finds Appellee had a financial need and Appellant had the
ability to pay.

    AFFIRMED in part, REVERSED in part, and REMANDED.

WOLF and MAKAR, JJ., concur.


                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Dale E. Workman, The Villages, for Appellant.

No appearance, for Appellee.




                                3